Citation Nr: 1143798	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  09-23 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

3.  Entitlement to service connection for atrial fibrillation and nonischemic cardiomyopathy, to include as due to herbicide exposure.

4.  Entitlement to service connection for degenerative joint disease (DJD) of the left knee.

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney at Law

WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned at a Travel Board hearing in June 2011.  A transcript of the hearing is associated with the claims folder.

The Board notes that the issue on appeal of entitlement to service connection for PTSD has been re-characterized to entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The change was made in light of the decision by the United States Court of Appeals for Veterans Claims (Court), in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the veteran had sought service connection for PTSD but his claim was denied because he did not have a diagnosis of the disorder.  However, his VA medical records contained diagnoses of several other mental disorders that were considered for service connection by VA.  The Court held that the veteran's claim in that case encompassed the other mental health disorders that were raised by the evidence.  

In this case, the Veteran had sought service connection for PTSD and has been diagnosed with another psychiatric disorder.  The RO adjudicated a claim for both and issued a supplemental statement of the case (SSOC) in that regard in March 2011.  Moreover, this change in the characterization of the issue was addressed during the Travel Board hearing.  (Transcript p. 11).  

The Veteran also submitted a new claim for service connection for a right knee disability in March 2011.  In that regard, he submitted evidence in support of his right knee claim in March and April 2011, respectively.  The evidence was received after the last SSOC was issued.  See 38 C.F.R. §§ 19.31, 19.37 (2011).  However, the evidence is not relevant to any of the issues on appeal.  

The newly received evidence does also reference the Veteran's left knee, an issue that was on appeal.  However, as the Veteran has withdrawn his appeal of the left knee issue, the new evidence is not relevant to the remaining issues on appeal.  Accordingly, there is no basis to remand the case for consideration of the evidence by the agency of original jurisdiction (AOJ) or to seek a waiver from the Veteran to allow the Board to consider the evidence in the first instance.

The issues of entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure, and atrial fibrillation and nonischemic cardiomyopathy, to include as due to herbicide exposure are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At his June 2011 Board hearing, prior to the promulgation of a decision, the Veteran withdrew his claim of service connection for hypertension and for service connection for DJD of the left knee.

2.  The Veteran does not have a diagnosis of PTSD at any time during the pendency of his appeal.  

3.  The evidence of record does not establish a nexus between any currently diagnosed psychiatric disorder and the Veteran's military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for entitlement to service connection for hypertension and DJD of the left knee have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The Veteran does not have a psychiatric disability, to include PTSD, that that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2011). 

The Veteran testified at a Travel Board hearing in June 2011.  He stated that he wanted to withdraw his appeal in regard to the issue involving entitlement to service connection for hypertension.  (Transcript pp. 1-2). 

In addition, the Veteran's attorney questioned him about his claim for service connection for DJD of the left knee.  The Veteran said he had been involved in a minor motor vehicle accident (MVA) in service.  His attorney noted the three elements required to establish service connection for a disability.  He asked the Veteran if he had a significant injury to his left knee in service and the Veteran said he did not.  It was established that the Veteran had an insignificant problem until he had a major injury to his left knee shortly after service.  At this point the Veteran's attorney said the Veteran was withdrawing the appeal for the left knee issue.  The Veteran concurred in the withdrawal.  (Transcript pp. 4-5).

The Veteran's statements, contained in the transcript of the hearing, demonstrate his clear intention to withdraw his appeal as to the two issues.  Consequently, there remains no allegation of errors of fact or law for appellate consideration with regard to the issues of service connection for hypertension and DJD of the left knee.  Accordingly, the Board does not have jurisdiction to review the appeal, as it pertains to those issues, and the Veteran's appeal as to the issues is dismissed.  38 U.S.C.A. § 7105. 

II.  Service Connection for an Acquired Psychiatric
Disorder, to include PTSD

A.  Background

The Veteran served on active duty from April 1968 to April 1970.  His main military occupational specialty (MOS) was as a laboratory technician.  He did not serve in combat.

The Veteran submitted a claim for service connection for PTSD in March 2007.  At that time he alleged that he had PTSD as a result of "personal trauma" he experienced as a result of his service as a medic in the U. S.  He did not allege any overseas service, nor did he allege any type of an assault in regard to the trauma.  His trauma consisted of having to assist in doing autopsies on bodies at the Army hospital where he was stationed.  

A review of the Veteran's service treatment records (STRs) is negative for any report of psychiatric complaints, symptoms, or treatment.  The Veteran was seen for a laceration of the left eye as the result of a motor vehicle accident (MVA) in September 1969.  No other injury was noted.  His April 1970 separation physical examination was negative for any psychiatric findings.  The Veteran did not list any type of psychiatric complaint on his accompanying Report of Medical History.

The Veteran's DA Form 20, Enlisted Qualification Record, shows that the Veteran entered Officer Candidate School (OCS) in September 1968 after completion of his basic and advanced individualized training.  He did not complete OCS and was assigned as laboratory specialist in the medical company at Lyster Army Hospital, Fort Rucker, Alabama, in December 1968.  It appears the assignment was the result of the Veteran having achieved a Bachelor of Arts degree in biology prior to service.  The Veteran served at the hospital until his release from active duty in April 1970.  

The DA Form 20 noted that the Veteran was transferred to the U. S. Army Reserve (USAR) after April 1970.  The Veteran's DD 214 also noted the Veteran was transferred to the U. S. Control Group (Reinf ) USAAC (U.S. Army Accessions Command).  The Veteran did not report any active service in the Army Reserve with the VA Form 21-526, Veteran's Application for Compensation or Pension, submitted in March 2007, the VA Form 21-526, submitted in May 2008 or any other lay statement provided to VA.  This matter will be discussed in more detail below.

The Veteran submitted a statement from his wife in May 2007.  She noted she met the Veteran in the fall of 1973 and they had been married since 1974.  She related how he had worked at a good job at that time and was there for 11 years.  He became dissatisfied with the people he worked with.  He became a manager of a small business where he was his own boss.  He did this from 1984 to 2001.  She said they moved in 2001 because of conflicts with new owners of the business.  They worked together in a job that was similar.  She said she noticed some changes in the Veteran.  He was not able to adapt to learning new procedures and they were fired after a year.  She said he had started over again but was not able to operate his business as before and worked on a small scale.  She related several physical problems for the Veteran.  She said he did not sleep well and would wake up often.  She stated that he never told her what he dreamed at night.  She also said he did not speak about past events in his life.  She summarized her statement by saying she had seen a mental decline in the Veteran where he finds it difficult to learn new methods to transition into a productive career.  She added that they did not socialize or make new friends as they once did.

The Veteran also submitted two statements, both dated in 1970, that were written by superior officers at the Army hospital where he was assigned.  Both letters were letters of recommendation that attested to the Veteran's laboratory skills, dedication to duty, and exemplary performance.  

The Veteran submitted private records from M. V., Psy. D., in support of his claim for service connection.  Dr. V. initially saw the Veteran for evaluation purposes in March 2007.  She noted that the Veteran served in the military and worked with a pathologist.  He reported that he was exposed to Agent Orange.  Dr. V. said the Veteran complained of dizziness and shortness of breath.  He reported that he had had no mental health counseling.  He also reported flashbacks but did not meet PTSD criterion [sic].  She felt the Veteran appeared to meet the diagnostic criterion for general anxiety disorder (GAD).

Dr. Volland submitted a statement in February 2009 wherein she noted that she saw the Veteran in March 2007.  She said the Veteran was advised at that time that he was experiencing symptoms consistent with GAD.  She said the Veteran did have some symptoms of PTSD but fell short of meeting the criterion for that disorder.  She said she saw the Veteran again in November 2007.  He reportedly asked for more documentation but Dr. V. reported that she told the Veteran she had already written a short summary and could add little from the current contact.  Finally, she said the Veteran saw her in February 2009 and asked that she document the visit and write a note supporting his ongoing anxiety symptoms.  She said the Veteran had notes that indicated that he had PTSD symptoms and she said she agreed that was the case.

A final submission from Dr. V. was received in March 2009.  She said that the Veteran's "verbal report and paperwork have been surmised to indicate that he is expressing the condition of PTSD."  She did not provide a diagnosis or comment further.

The Veteran did not provide any additional private medical evidence in support of his claim for a psychiatric disability and/or PTSD.  He did not identify any other source of private treatment.

Associated with the claims folder are VA treatment records for the period of July 2000 to May 2007.  The Veteran had a negative PTSD screening in an entry from December 2005.  However, in May 2007 he reported "yes" to two of four screening questions.  

The Veteran was afforded a VA PTSD examination in July 2007.  The Veteran's claims folder was reviewed as part of the examination.  The examiner noted that there was no history of hospitalization or treatment for a mental disorder.  The examiner did note that the Veteran reported that he went for an assessment in March 2007 (Dr. V.).

The Veteran said he sometimes remembered things from the Army.  He also said he had limited socialization and would get depressed when he saw families of the victims of war.  The Veteran also said he was a "pretty stable person" but may have certain feelings or moods for a few weeks.  He added that he did not stay depressed all the time and did not worry constantly.  The examiner said that, based on the Veteran's reported symptoms, they were transient, mild, and duration undetermined.  The examiner recorded that the Veteran's first wife was killed in a MVA after service.  The Veteran remarried about a year later.  The examiner listed the Veteran's claimed stressors of being involved in the autopsies while on active duty and of feeling a deep compassion for the families.  

The examiner said there was no Axis I diagnosis.  The Veteran did not meet the criteria for a diagnosis of PTSD.  He had symptoms of PTSD but did not satisfy all of the criteria for a diagnosis.  The examiner noted the PTSD screening of May 2007 and stated that the screening was not sufficient to make a diagnosis of PTSD.  The examiner was also asked to opine as to whether GAD could be related to the Veteran's military service.  The examiner reviewed the March 2007 report from Dr. V.  He said the Veteran's medical records and Dr. V.'s report did not explain how the GAD diagnosis was confirmed.  The examiner said that the Veteran merely stated he complained of dizziness and shortness of breath.  The examiner stated that this was not sufficient to diagnose GAD.  He remarked that on the current examination the Veteran said he only occasionally felt dizzy and denied significant anxiety symptoms.  Finally, the examiner said that he did not agree with a diagnosis of GAD as there were not significant symptoms of anxiety to warrant the diagnosis as per the Fourth Edition of the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV). 

The Veteran's claim for service connection for PTSD was denied in September 2007.  The rating decision noted that the Veteran did not have a diagnosis of PTSD and that the July 2007 examination report found that the Veteran did not meet the criteria for a diagnosis of any mental disability.

Of note, the Veteran submitted copies of three VA outpatient entries dated March 13, 2008, May 1, 2008, and May 9, 2008.  He has submitted multiple copies of these entries as he believes they provide a diagnosis of PTSD related to his military service.  The records were first submitted within the one-year appeal period of the initial denial of the claim.  

The March 13th entry is a multi-page psychology consult.  It was noted that the Veteran was dealing with anxiety related to his Vietnam experiences.  The entry also noted that the Veteran performed autopsies on dead pilots.  The Veteran reported that, after six months of this duty, he began to develop emotional reactions to the autopsies.  The examiner also recorded that the Veteran was involved in a MVA that resulted in the death of his first wife soon after he stopped doing the autopsies (as noted above, this event happened after the Veteran's military service).  The Veteran said his cognitive and physical abilities were declining since his military service.

The Veteran said he would consult with military doctors on an informal basis in the hospital where he was stationed.  He did not receive any formal mental health treatment.  The Veteran underwent the same four-question PTSD screening as from May 2007.  This time he answered "yes" to three of the four questions.  The Veteran reported he lived alone with his wife.  He also reported that he was in debt.  The psychologist provided Axis I diagnoses of adjustment reaction, and rule out PTSD and rule out dysthymic disorder.  The Veteran was also found to have Axis III factors of financial stressors and paternal PTSD issues.  He was referred for treatment.

The May 1st entry was a psychiatric clinic note.  The Veteran had a negative screen for depression and PTSD.  In fact, the Veteran responded "no" to the four PTSD screening questions.  The examiner noted the results of the March 2008 psychology consult.  He said the Veteran appeared to him to be trying to make a case for PTSD to get service connection.  He noted that the Veteran was under much financial hardship with a debt of $110K and did not want to file bankruptcy out of pride and fear of not being able to get a loan for a period of years.  The examiner noted that the July 2007 examination did not find the Veteran to have PTSD.  The examiner further noted that the Veteran reported doing autopsies in service and, although the Veteran reported having occasional bad memories of this experience, he denied clear PTSD symptoms.  The examiner added that this was not considered to be life-threatening trauma.  The examiner further noted that the Veteran lost his first wife in a MVA after service and denied clear PTSD symptoms from this event as well.  

The examiner said the Veteran had additional current stressors in his life over the difficult care of his wife's father.  He said the Veteran denied significant symptoms of depression, anxiety, and insomnia.  The Veteran did say he may need anxiety medications for an upcoming cardiac nuclear test as he would get claustrophobic.  The examiner provided an assessment of adjustment disorder.

The third entry, from May 9th, was a psychology note.  The Veteran saw the same psychologist as he did in March 2008, a Dr. H.  The examiner noted the Veteran was late for the appointment due to having to assist his father-in-law.  The session focused on the Veteran's financial difficulties, his role as primary caregiver, and ongoing problems of symptoms of PTSD related to his doing autopsies in service and the death of his first wife in a MVA.  The assessment was dysthymic disorder and rule out PTSD.

Associated with the claims folder are VA treatment records for the period from January 2008 to February 2009.  Many of the entries were unrelated to the current issue; some were duplicative of records already considered.  A new entry was a follow-on psychology treatment entry from January 27, 2009.  The examiner noted that the Veteran had made progress but stated that the Veteran's symptom presentation did not meet the clinical criteria for PTSD.  He said the Veteran's current symptom history was commensurate with a diagnosis of dysthymic disorder and PTSD traits.  The examiner also said the Veteran appeared to have solid integrity and repeatedly said he would not exaggerate his symptoms in order to qualify for disability.  

The Veteran testified at hearing before a Decision Review Officer (DRO) in April 2009.  The Veteran said he received treatment for his PTSD from VA and had received a diagnosis of PTSD.  He also testified that he was not diagnosed with PTSD in service.  The Veteran related his stressor of having to do autopsies while assigned to the Army hospital.  He said he found himself overwhelmed with dealing with his feelings and emotions in thinking of the dead pilots.  He said he would have informal meetings with doctors at the hospital to discuss his feelings.  He said he was able to get medications to help him sleep whenever he had difficulties in that area.  The Veteran said he realized he needed some help after he was involved in the MVA that killed his first wife.  However, he never followed through.  The Veteran said his VA psychologist had diagnosed him with PTSD.  He also said that Dr. V. had provided a diagnosis of PTSD.  

The Veteran's claim for service connection remained denied.  He was issued a statement of the case (SOC) in June 2009.  He perfected his appeal in July 2009.  At that time he submitted a statement wherein he said he had outstanding VA records from the Bay Pines VA medical center (VAMC) in St. Petersburg, Florida.  He said the records pertained to issues unrelated to this issue and that he had treatment back in 1985.

The RO requested all available records for the Veteran from the VAMC in Bay Pines, to include from January 1986 to December 1998.  The request also directed that any retired records must be recalled.  The RO received a negative reply for any records, retired or at the facility, in October 2009.

The Veteran submitted a copy of a VA psychology note from July 2009.  The Veteran was seen by Dr. H.  The note said that Dr. H. told the Veteran he believed the Veteran had PTSD at one point in his life but had worked through it.  He cited to the claimed stressor of doing autopsies in service as well as the death of the Veteran's first wife (erroneously said as occurring on base).  Dr. H. said the Veteran now had PTSD traits that he said meant that the Veteran had less than a full diagnosis of PTSD.  Dr. H. said the Veteran had dysthymic disorder and also said that he explained that this indicated a longstanding, low level depression.  The Veteran said he had struggled with depression since the military to include dealing with the autopsies and the death of his wife.  Dr. H. did not relate the Veteran's dysthymic disorder to his military service.

The Veteran submitted another psychology note from Dr. H. that was dated in September 2009.  Dr. H. noted that two most stressful events in the Veteran's life - his working on the autopsies in service and the death of his first wife.  He said the first trauma was more bothersome to the Veteran, resulting in dysthymia symptoms.  He provided the same diagnosis of dysthymic disorder and PTSD traits as he had on several other entries.

The Veteran, through his then service organization representative, submitted evidence regarding his financial status in November 2009.  He wanted to report that his financial status was not stable and that his bankruptcy was imminent.

As noted, the RO had attempted to obtain older VA records for the Veteran based on his statement of having received VA treatment in approximately 1985.  He was informed of the negative response from the VAMC in November 2009.  He responded in December 2009.  He reported on treatment received for an earlier claimed, but denied, skin condition.  He did not relate any treatment being received for a psychiatric complaint or disorder.

The Veteran changed his representation from a service organization to a private attorney in February 2010.  The attorney requested that he be given a complete copy of the claims folder at that time.  The requested copy was provided in February 2011.

Additional VA records for the period from October 2009 to February 2010 were associated with the claims folder.  The Veteran was seen for a last time by his VA psychologist, Dr. H. in November 2009.  Dr. H. was transferring to a different facility.  It was noted that the Veteran was having significant financial problems.  The same diagnosis of dysthymic disorder was recorded.  The Veteran was again said to have PTSD traits.  The Veteran was seen by his new VA psychologist in February 2010.  The examiner noted the Veteran's history of doing autopsies in service and the death of his first wife in a MVA.  The examiner did not provide an Axis I diagnosis.  Rather, she noted dysthymic disorder, by history, and PTSD traits.

The Veteran was afforded a VA mental health examination in May 2010.  The examiner noted that he had reviewed the claims folder, to include the prior VA examination of July 2007.  The examiner recorded that the Veteran said he would "drop in" and see a counselor for maybe five times in the late 1970's at Bay Pines VAMC.  The Veteran reported that they were not scheduled visits, the counselor did not take notes and there were no records.  The examiner noted the dates of the Veteran being seen by Dr. Volland.  He also included some of her comments in the report regarding the Veteran having PTSD symptoms.  He further noted that Dr. Volland had diagnosed the Veteran with GAD in 2007.  The Veteran reported receiving therapy, through VA, by Dr. H.  He said it had helped him.

The examiner asked the Veteran about anxiety symptoms.  The Veteran reported he felt anxiety whenever he had decisions and stressful situations.  He said this was at least monthly, maybe every week or every other week.  The anxiety would last either hours or part of a day.  He described the severity as mild.  The precipitating factors were his serious financial problems, concern that his wife's cancer would recur, and that his wife's father and their son lived with them and this caused stress.

In regard to depression, the Veteran said it could be as much as once a week to possibly a couple of times a month.  It never lasted two days or more and was usually a couple of hours or parts of a day.  He reported the severity as mild.  He had the same precipitating factors as with his anxiety.  In addition to the MVA that resulted in the death of the Veteran's wife, he reported having a MVA on base in 1970.  He said he talked to several people about that in service.  The examiner noted the Veteran's report of the death of his first wife in a MVA in 1973 and that he had remarried in 1974 and was still married to his second wife.  

The examiner reviewed the Veteran's claimed stressful events.  He said the Veteran found the post-service MVA as particularly traumatic.  A second stressor was the Veteran's duties in assisting with the autopsies in service.  The examiner provided a response to 17 common PTSD stressors, criterion A for PTSD in the DSM-IV.  He noted that 2 of the 17 were experienced by the Veteran - a transportation accident, and other stressful event or experience.  The examiner listed the other specific criteria for a diagnosis of PTSD, to include B, C, and D criteria and their application to the Veteran's case.  The examiner also said he had conducted two tests.  The Clinician Administered PTSD Scale (CAPS) and Structured Clinical Interview for DSM-IV (SCID).  He said the Veteran did not meet the criteria for PTSD using the CAPS and SCID.  He said the veteran did not endorse any avoidance or numbing symptoms from criterion C.  

The examiner said the Veteran did meet the diagnostic criteria for experiencing a stressful event.  He listed the MVA that resulted in the death of the Veteran's first wife and the involvement in autopsies in service as two recognized stressors.  The examiner stated that the Veteran did not meet the criteria for a diagnosis of PTSD.  However, the Veteran did meet the criteria for a diagnosis of adjustment disorder mixed with anxiety and depressed mood.  

The examiner noted that he had been asked to provide an opinion as to whether PTSD, or any other diagnosed mental disorder, was related to the Veteran's military service.  The examiner again reviewed the several submissions from Dr. Volland and concluded that she had not provided a diagnosis of PTSD.  He also noted that VA treatment records had included a diagnosis of dysthymic disorder.  

The examiner opined that the Veteran's Axis I diagnosis was the previously listed diagnosis of adjustment disorder mixed with anxiety and depressed mood.  He further opined that it was less likely than not that the adjustment disorder was related to the Veteran's military service, to include his work in assisting with the autopsies.  He said the adjustment disorder was related to several current stressors to include serious financial problems, fears that his wife's cancer will return, serving as the primary caretakers for his father-in-law who suffers from dementia, and his son after moving back into the house.  

Associated with the claims folder are two additional VA outpatient entries received in March 2011.  The first, dated in July 2003, is a preventive health note.  There was no pertinent information to the PTSD/psychiatric disorder issue.  A two-question depression screening was negative.  The second entry was dated in December 2010.  It was a follow-on visit with the Veteran's new psychologist.  The entry noted that the Veteran continued to experience mild depression and mild PTSD symptoms.  

The Veteran was issued a SSOC in March 2011.  The SSOC noted that there was still no diagnosis of PTSD of record and the May 2010 VA examiner had not found the diagnosed adjustment disorder to be related to the Veteran's military service.

The Veteran's attorney provided a response to the SSOC in March 2011.  He maintained that the Veteran's performance of autopsies in service had resulted in the Veteran having PTSD. 

The Veteran testified at a Travel Board hearing in June 2011.  The Veteran's attorney argued that the Veteran's claimed PTSD was being masked by his dysthymic disorder.  He asked that the most recent VA records be obtained because the Veteran's treating VA psychologist said the Veteran had PTSD symptoms.  He felt the Veteran should be given an examination by a PTSD specialist to differentiate between the diagnosed dysthymic disorder and PTSD.  The Veteran was asked about his two stressors, autopsies in service, and the MVA after service.  In particular, he was asked as to which stressor affected him more.  The Veteran said the performance of the autopsies affected him more because he was knocked unconscious during his MVA.  The Veteran again noted he had seen his VA psychologist in 2011 and said the records should be obtained; however, he never testified that he had a diagnosis of PTSD and never testified that any other diagnosed psychiatric disorder had been related to his military service.

B.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, including psychoses, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court) or the United States Court of Appeals for the Federal Circuit (Federal Circuit), lay observation is competent.  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, a link, established by medical evidence, between current symptomatology and the claimed in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2011); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The regulation further requires the diagnosis to be in conformance with DSM-IV.  See 38 C.F.R. §§ 3.304(f); 4.125(a) (2011).

The Board notes that 38 C.F.R. § 3.304(f) was amended in July 2010 to amend the regulation in regard to the evidentiary standard for establishing the required in-service stressor for claims involving a veteran's fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39,843-39,852 (July 13, 2010).  A correction was published to establish the effective date of the amendment as of July 13, 2010.  See 75 Fed. Reg. 41,092 (July 15, 2010).  The change in regulation did add a new subsection 38 C.F.R. § 3.304(3) and required the renumbering of the existing, and subsequent, subsections.  

In this case, the Veteran was not diagnosed with PTSD, or any acquired psychiatric disorder in service.  Thus, 38 C.F.R. § 3.304(f)(1) is not for application.  The Veteran has not alleged, and the evidence is unquestionable, that he did not engage in combat with the enemy.  Accordingly, 38 C.F.R. § 3.304(f)(2) is not for application.  Further, the Veteran was never a prisoner of war (POW).  The regulation relating to POWs at 38 C.F.R. § 3.304(f)(4) is not for application.  

As noted, the regulations pertaining to claims for service connection for PTSD were amended in July 2010.  The new subsection specifically focuses on those cases where the stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity.  The Board finds that 38 C.F.R. § 3.304(f)(3) is not for consideration in this case.  The Veteran did not serve overseas and has never alleged that he experienced fear of hostile military or terrorist activity.  Although, the Veteran stated that he had experienced personal trauma in service, the evidence of record does not reflect the type of trauma contemplated in regard to personal assault.  Thus, 38 C.F.R. § 3.304(f)(5) is not application.

In this case, service connection must be established on the incurrence of a stressor in service, corroboration of that stressor by record evidence, or possibly lay evidence, and a diagnosis of PTSD that is related to the in-service stressor.

The RO has not corroborated that the Veteran was required to assist at autopsies during his service as a laboratory technician at the Army hospital where he was assigned.  The two letters of recommendation do not indicate that the Veteran did so, even though one letter was signed by a pathologist.  However, absent evidence to the contrary, such duties can be conceded as consistent with the place, type and circumstances of his service.  See 38 U.S.C.A. § 1154(a) (West 2002).

Contrary to the Veteran's several lay statements and testimony, there is no diagnosis of PTSD of record.  Dr. V. did not provide a diagnosis.  She said the Veteran had symptoms of PTSD.  Her statement of March 2009 did not represent a diagnosis; rather she said the Veteran was expressing the condition of PTSD.

The VA treatment records also do not reflect a diagnosis of PTSD.  The several psychology treatment entries from Dr. H. acknowledge the Veteran's past stressors, to include his autopsy work and his post-service MVA.  Dr. H. believed the Veteran had PTSD in the past but, during the duration of the current appeal, the Veteran had only PTSD symptoms/traits.  The VA psychiatrist that saw the Veteran in May 2008 said that the Veteran's work with the autopsies in service did not constitute life threatening trauma.

The two VA examiners, after a thorough review of all of the evidence record available to them at the time of their respective examinations, both determined that the Veteran did not have PTSD.  Each report provided a complete analysis of why the Veteran did not meet the criteria for a diagnosis under DSM-IV.  Such criteria must be met in order to establish a diagnosis for consideration for service connection.  See 38 C.F.R. §§ 3.304(f); 4.125(a).  Each examiner expressed their opinion that the Veteran did not meet the criteria for a diagnosis of PTSD.

The Veteran testified about his having PTSD symptoms at his RO hearing in April 2009 and at his Travel Board hearing in June 2011.

Upon a review of all the evidence of record, the Board finds that there is no medical evidence of a diagnosis of PTSD at any time during the pendency of the appeal.  

In regard to any other diagnosed psychiatric disorder, the Board notes that Dr. V. said that the Veteran appeared to meet the criteria for GAD.  She did not provide any rationale for this statement.  The July 2007 VA examiner found no evidence of any Axis I diagnosis.  He also included an assessment of Dr. V.'s statement.  He noted that her entry included the Veteran's reference to experiencing shortness of breath and dizziness.  The examiner said that Dr. V. did not explain how she reached a diagnosis of GAD.  The examiner stated he did not agree with the diagnosis and said there were insufficient symptoms to warrant a diagnosis under the DSM-IV.  This finding was not repeated by Dr. V.  In fact, in her statement of February 2009 she said she informed the Veteran in March 2007 that he had symptoms consistent with GAD.

The Veteran's first VA psychologist, Dr. H. provided an initial Axis I diagnosis of adjustment reaction.  He also included rule out PTSD and dysthymic disorder in his report of March 2008.  The VA psychiatrist that evaluated the Veteran in May 2008 provided an Axis I diagnosis of adjustment disorder.  He reported at length on the Veteran's current life stressors in making the diagnosis.  He specifically noted there was no life threatening trauma in service and did not relate his diagnosis to the Veteran's military service.  

The later entries from Dr. H. included several diagnoses of dysthymic disorder.  He believed the Veteran had an underlying depression and that this diagnosis best reflected the symptoms exhibited by the Veteran.  However, the May 2010 VA examiner conducted a complete review of all of the evidence of record.  He provided an Axis I diagnosis of adjustment disorder mixed with anxiety and depressed mood.  He opined that it was less likely than not that the adjustment disorder was related to the Veteran's military service, to include his work in assisting with the autopsies.  He said the adjustment disorder was related to several current stressors to include serious financial problems, fears that his wife's cancer will return, serving as the primary caretakers for his father-in-law who suffers from dementia, and his son moving back into the house.  Thus, like Dr. H in his March 2008 assessment (adjustment reaction), the VA psychiatrist from May 2008 (adjustment disorder), the VA examiner diagnosed an adjustment disorder.  

Although Dr. H. never provided a direct statement that the Veteran's dysthymic disorder was related to service, a fair reading of the evidence from his several entries would imply such a connection.  However, the May 2010 VA examiner provided a complete rationale for why the Veteran's current life stressors were the basis for his adjustment disorder.  He said it was not related to service.  The May 2008 VA psychiatrist also related his diagnosis of adjustment disorder to current stressors.  

The Board has considered the Veteran's lay statements and his referral to evidence that shows he has PTSD symptoms or PTSD traits.  However, although the Veteran did work within the medical community as a laboratory technician during service, he has not presented evidence that he has any training in the diagnosis of psychiatric disorders. 

The Board also has considered that a veteran may rely on lay evidence when "lay testimony describing symptoms at the time later supports a diagnosis by a medical professional."  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The absence of a psychiatric disorder in the STRs is not dispositive.  See generally Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

However, the Veteran is not competent to say that he has PTSD related to events in service or that any other psychiatric disorder is related to his military service.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."). 

The Board finds that the medical evidence of record does not establish a diagnosis of PTSD.  The Board further finds that the preponderance of the evidence is against any other diagnosed Axis I psychiatric disorder as being related to the Veteran's military service.  Accordingly, service connection for an acquired psychiatric disorder, to include PTSD, is denied.

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting service connection in this case.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Court issued a decision in the case of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

The Veteran submitted his claim in March 2007.  The RO wrote to him in April 2007.  The Veteran was advised of the evidence required to substantiate his claim for service connection based on personal assault as he had listed this as the basis for his claim with his application in March 2007.  He was further advised of the information required from him to enable VA to obtain evidence on his behalf, the assistance that VA would provide to obtain evidence on his behalf, and that he should submit such evidence or provide VA with the information necessary for VA to obtain such evidence on his behalf.  The RO informed the Veteran on the types of evidence he could submit that would support his claim for service connection.  He was asked to submit any medical evidence that he had.  The letter also included notice regarding how effective dates and disability ratings are determined as required by Dingess.

The RO wrote to the Veteran a second time in May 2007.  The notice included advising him on how to substantiate his claim based on combat-related stressors.  He was asked to complete a questionnaire that provided specific information regarding his claimed stressor.  The Veteran responded that same month.  He submitted the questionnaire with a description of his duties involving the performance of autopsies during service.  He also submitted additional evidence with his response.

The Veteran's claim was denied in September 2007.  He submitted a statement requesting service connection for PTSD in April 2008.  He said he had received a diagnosis of PTSD from a VA doctor.

The RO initially treated the Veteran's request as a claim to reopen his previous claim for service connection and wrote to the Veteran in May 2008.  He was advised on how to reopen his claim for service connection with new and material evidence.  He was again advised of the information required from him to enable VA to obtain evidence on his behalf, the assistance that VA would provide to obtain evidence on his behalf, and that he should submit such evidence or provide VA with the information necessary for VA to obtain such evidence on his behalf.  The RO informed the Veteran on the types of evidence he could submit that would support his claim for service connection.  He was asked to submit any medical evidence that he had.

Additional medical evidence was received within the one-year appeal period, that included Axis I diagnoses, in June 2008.  The evidence was new and material.  See 38 C.F.R. § 3.156(b) (2011).

The RO again denied the claim for service connection by way of a rating decision dated in September 2008.  The Veteran submitted his notice of disagreement (NOD) that same month.  The Veteran submitted additional evidence and testified at a hearing at the RO in April 2009.

The RO continued to deny the claim for service connection.  An SOC was issued in June 2009.  The Veteran perfected his appeal in July 2009.

Additional evidence was developed and/or obtained.  The Veteran was afforded a VA examination.  His claim was re-adjudicated and the denial of service connection was confirmed.  The Veteran was issued a SSOC that noted the evidence added to the record and explained the basis for the continued denial of his claim in March 2011.  

The Veteran has not disputed the contents of the VCAA notice in this case.  He was afforded a meaningful opportunity to participate in the development of his claim.  From the outset he demonstrated actual knowledge of what was required to establish service connection as evidenced by his statements.  He submitted specific information regarding his claimed stressor.  He submitted additional relevant medical evidence within the one-year appeal period.  He continued to submit lay statements and evidence as well as testify regarding why he believed he was entitled to service connection.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.  

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All relevant and available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his claims folder with his military personnel records and STRs, VA treatment records and private medical evidence submitted by the Veteran.  The Veteran testified at a hearing at the RO and a Travel Board hearing in support of his claim.  

The Veteran was afforded two VA examinations.  The examinations were adequate upon which to base a determination as they fully addressed the purpose of the examination and the issue of PTSD based on a stressor in service.  The examiners provided detailed reviews of the evidence of record as well as lengthy reports of the interviews and evaluations of the Veteran.  His service-related stressor was acknowledged; however, both examiners found that the Veteran did not satisfy the criteria for a diagnosis of PTSD.  The examinations were adequate to allow the Board to reach a determination of whether service connection was warranted in this case.  See 38 C.F.R. § 3.326 (2010), Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

The Board notes that the Veteran reported that he served two years in the active Army Reserve and two years in the inactive Reserve at the time of his March 8, 2008, VA psychology consult.  He did not identify his active Reserve service in any submission to VA.  Further, he has not alleged that there are any outstanding military records pertinent to his claim.  He has submitted multiple statements as to the basis of his claim and they involve his performing autopsies during his period of active duty.  The evidence of record does not establish a current diagnosis of PTSD and the preponderance of the evidence relates his diagnosed adjustment disorder/dysthymic disorder to current life stressors.  Thus, to the extent there may be any outstanding STRs they cannot serve to establish a current diagnosis of PTSD or relate the Veteran's current psychiatric disorder to his active military service.  

Finally, the Veteran said he had had an additional treatment session with his VA psychologist at the time of his Travel Board hearing.  Specifically, it was noted that he was said to have PTSD symptoms.  However, this statement does not provide additional relevant evidence in this case.  The record is replete with assessments of PTSD symptoms and/or PTSD traits.  The contention that there is another VA outpatient record with the same finding is not new or material evidence.  The elemental question is whether there is a diagnosis of PTSD and the Veteran did not allege that to be case.  See Bell v. Derwinski, 2 Vet. App. 611,612-13 (1992); see also Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010) (VA's duty to assist is not boundless in its scope).  The duty to assist is also not "a license for a 'fishing expedition' to determine if there might be some unspecified information which could possible support a claim."  Canlas v. Nicholson, 21 Vet. App. 312, 317 (2007) (quoting Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992)).  The Veteran has not contended the outstanding record would establish diagnosis of PTSD or a nexus to service for any diagnosed psychiatric disorder.

On a related matter, the Veteran indicated that there were outstanding but lost VA treatment records at his RO hearing in April 2009 and with his substantive appeal in July 2009.  However, a careful review of the Veteran's submissions in regard to these missing older records reflects that they are unrelated to the psychiatric/PTSD issue.  A VA Form 21-4142, Authorization for Release of Information, submitted by the Veteran in May 2007, listed treatment for his then claimed skin condition from VA from 1995 to 2001 and again beginning in 2005.

After the Veteran submitted his claim for the other issues on appeal in July 2008, he did not identify any older treatment for those claimed issues.  In fact he stated "all" treatment for those issues was at the VA outpatient clinic in Jacksonville, Florida.  He transferred his care to this facility in 2005.  At the time of his substantive appeal the Veteran submitted a written statement saying he had had experimental skin tests, and stress tests dating back to 1985.  In his substantive appeal he said he had scheduled examinations and treatment, although he did not specify for what, from the 1990's through 2001.  As noted, the RO attempted to obtain the alleged treatment records from 1986 to 1998, to include any records that had been retired.  The VAMC provided a negative response to the query.  The Veteran was informed of the negative response.

The Board finds that VA has satisfied its duty to notify and assist.  The Veteran has not identified any other pertinent evidence, not already of record, that can be obtained.  The Board is also unaware of any such evidence.


ORDER

The Veteran's appeal for entitlement to service connection for hypertension is dismissed.

The Veteran's appeal for entitlement to service connection for DJD of the left knee is dismissed.

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.


REMAND

The Veteran is also seeking entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure and service connection for atrial fibrillation and nonischemic cardiomyopathy, also to include as due to herbicide exposure.  He contends that he was exposed to herbicides, in particular Agent Orange, as a result of his having to perform autopsies on pilots killed in aircraft crashes.  The Veteran alleges that the exposure was from bodies sent to his hospital from Vietnam.  

The Board has conceded that the Veteran did assist in performing autopsies as part of his duties while assigned to the Army hospital at Fort Rucker.  However, it is not conceded that the Veteran performed autopsies on bodies returned from Vietnam or that the bodies were in an unclean state, or contaminated with Agent Orange, when received at the hospital even if such autopsies were performed.

In general, the bodies would have been processed by the Army's mortuary services prior to return to the United States.  The Veteran's statements and testimony provide an impression that the bodies were received as if they recently recovered from an accident with no preparation having been done to the bodies and presented for autopsy in that manner.

On remand, the RO must confirm if autopsies were performed on bodies of deceased pilots from Vietnam at Lyster Army hospital during the Veteran's period of active service.  If that is confirmed, the RO will also have to confirm that the bodies were likely contaminated with Agent Orange when received for autopsy.  The Veteran should be advised to submit any independent information or evidence that he has that would support his contentions regarding the autopsies being of pilots killed in Vietnam and regarding their being contaminated with Agent Orange.

In regard to the Veteran's reference to his having served in the active Reserve for two years, 1970-1972, the RO must make a request for any remaining STRs that may be available.  The Veteran has made statements and testified that a heart condition was initially identified during his active service.  He said it was identified as a "hard heart beat" in his testimony from April 2009.  His current STRs show no evidence of any type of heart-related complaints, problems, or diagnosis.  The Veteran said "no" to any type of heart problems as in not having any at the time of his separation physical examination or ever, on his Report of Medical History in April 1970.  This included pain or pressure in the chest, shortness of breath, and palpitation or pounding heart.  This is in direct contradiction to his statements made with his current claim.  

The first post-service evidence relating to a cardiac condition is contained in a VA treatment entry from July 2000.  The entry reported a 10-year history of cardiac-related complaints by the Veteran with prior stress testing 10 years earlier.  The entry does not record such testing at a VA facility, only that the Veteran reported having been tested.  However, in his April 2009 testimony he did make reference to being tested at a VA facility in Gainesville, Florida.  Thus, there is the possibility of outstanding VA records from that facility.  Moreover, the July 2000 entry indicated the likelihood of additional evaluation of the Veteran's cardiac symptoms; however, there is no continuity of records after July 2000.  

The Veteran also testified that he required additional cardiac-related monitoring when he had his left knee replacement surgery in 2004.  This was done by a private physician.  He has not identified the physician, submitted records related to that treatment, or provided authorization for the record.  He also mentioned this in a VA cardiology consult of March 7, 2008.  On remand, the Veteran will be given the opportunity to identify any and all sources of treatment for his claimed cardiac disability and to assist VA in the development of his claim as it relates to obtaining pertinent private records.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claim.  The RO should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that have not already been obtained.  

The RO must obtain any VA records identified and not rely on submissions from the Veteran to ensure complete records are obtained and associated with the claims folder.

The RO should make a specific query of the VA treatment facility in Gainesville, Florida, for all treatment records pertaining to the Veteran, not limited by date.  He has said he was evaluated for his cardiac symptoms in Gainesville.

2.  The Veteran should be advised that he can submit corroborating evidence that he assisted with autopsies of pilots that were killed in Vietnam.  Further, he should provide evidence, if possible, that the bodies were submitted for autopsy without having been processed, cleaned up, embalmed, or otherwise preserved, prior to their arrival at the hospital.  

3.  The RO should contact the appropriate agency in order to obtain any outstanding STRs related to any period of active and inactive Army Reserve service for the Veteran.  He has alleged active Reserve service from 1970-1972 and two years of inactive Reserve status after that.  

4.  The RO should contact the service department, unless the service department directs the inquiry to another agency, to determine if Lyster Army Hospital conducted autopsies on pilots killed in Vietnam during the period of the Veteran's assignment from December 1968 to April 1970.  The request should inform the service department of the Veteran's specific allegation that the bodies of dead pilots from Vietnam were received directly at Lyster Army Hospital for the purposes of autopsy.

The request should also include a second question, if autopsies were performed on pilots killed in Vietnam, what is the likelihood of exposure to Agent Orange to medical personnel that may have handled the deceased pilots' bodies at the Army hospital, to include during autopsies.

The Board realizes that a negative response to the first question would negate the need for the second question.  However, to avoid repetitive requests for information, both questions should be asked in the initial query.

5.  If the above development does not result in a grant of service connection on presumptive basis for herbicide exposure, the Veteran should be afforded an examination to assess his claim for service connection for diabetes mellitus.  The claims folder and a copy of this remand must be provided to the examiner and reviewed as part of the examination.  All indicated studies, tests and evaluations deemed necessary by the examiner should be performed.  The results of such must be included in the examination report.

The examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's diabetes mellitus is related to his military service.  The report of examination should include the complete rationale for all opinions expressed.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The Court stated in Jones that the phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Jones, Id. at 390.

6.  The Veteran should be scheduled for an examination to assess his claim for service connection for atrial fibrillation and nonischemic cardiomyopathy.  The claims folder and a copy of this remand must be provided to the examiner and reviewed as part of the examination.  All indicated studies, tests and evaluations deemed necessary by the examiner should be performed.  The results of such must be included in the examination report.

The examiner is requested to identify all cardiac-related diagnoses for the Veteran.  The examiner is further requested to provide an opinion as to whether it is at least as likely as not that any diagnosed cardiac-related disorder is related to the Veteran's military service.  The report of examination should include the complete rationale for all opinions expressed.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones, supra.  The Court stated in Jones that the phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Jones, Id. at 390.

7.  The examination reports should be reviewed to ensure they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, it should be returned to the examiner.  See Stegall v. West, 11 Vet. App. 268 (1998).  

8.  After undertaking any other development deemed appropriate, the RO should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his attorney should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the RO.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


